Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 1 of 43




                             EXHIBIT A
        Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 2 of 43

                                               New York Life Insurance and Annuity Corporation

    Home Office                                                                                   Executive Office
    200 Continental Drive Suite 306                                                               51 Madison Avenue
    Newark, DE 19713                                                                              New York, NY 10010

                                                               POLICY DATA PAGE



    Annuitant             --      David L Minchen                                                 AGE:              73          MALE
    Policy Number         --      53 214 058
    Policy Date           --      APRIL 21, 2015
    Owner                 --      Mr David L Minchen

C   Plan                  --      NON-QUALIFIED

U   Premium Payment:
    Initial Interest Rate Guarantee Period Ending On:
                                                                   $350,000.00
                                                                   APRIL 20, 2020
S   Renewal Interest Rate Guarantee Period:                        Annually


T   ANNUITY COMMENCEMENT DATE                       :              APRIL 21, 2032



O   Initial Interest Rate:
    Guaranteed Minimum Interest Rate            :
                                                                    2.05%
                                                                    0.05%
                                                                                        (Effective annual yield)
                                                                                        (Effective annual yield)

M   Nonforfeiture Rate:                                             1.00%

E   Nonforfeiture   Value:


R   The Nonforfeiture Value is equal to 87.50% of the Premium Payment accumulated at the Nonforfeiture Rate since the
    Policy Date, minus any amounts withdrawn, accumulated at the Nonforfeiture Rate since the date of withdrawal.

    Minimum Partial Withdrawal Amount:                             $100



C   Minimum Accumulation Value that must be maintained in the Policy after a Partial Withdrawal: $2,000.00



O   SURRENDER CHARGES                 :

P          SURRENDER CHARGE SCHEDULE

Y                    POLICY YEAR
                         1
                                                PERCENTAGE
                                                      7%
                                                                             POLICY YEAR
                                                                                     4
                                                                                                              PERCENTAGE
                                                                                                                    6%
                         2                            7%                             5                              5%
                         3                            7%                             6                              0%




           ANNUAL SURRENDER CHARGE FREE AMOUNT(S)
           Surrender Charges Are Applied as Follows:

           If the Premium Payment is less than $100,000, the amount of the withdrawal that is free of Surrender Charges
           each Policy Year is the greater of: A) ten percent (10%) of the Accumulation Value at the beginning of the Policy
           Year (ten percent (10%) of the Premium Payment if the withdrawal is made in the first Policy Year), less any prior
           Partial Withdrawals made during the Policy Year that were free of Surrender Charges; or B) ten percent (10%) of
           the current Accumulation Value, less any prior Partial Withdrawals made during the Policy Year that were free of
           Surrender Charges.




    ICC10-P112                                                                                                                         2
         Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 3 of 43

                                                                       POLICY DATA PAGE
                                                                        (Page 2 Continued)

    If the Premium Payment is $100,000 or more, the amount of the withdrawal that is free of Surrender Charges each
    Policy Year is the greatest of: A) ten percent (10%) of the Accumulation Value at the beginning of the Policy Year (ten
    percent (10%) of the Premium Payment if the withdrawal is made in the first Policy Year), less any prior Partial
    Withdrawals made during the Policy Year that were free of Surrender Charges; or B) ten percent (10%) of the current
    Accumulation Value, less any prior Partial Withdrawals made during the Policy Year that were free of Surrender
    Charges; or C) that portion of the Accumulation Value that exceeds the Premium Payment made to this Policy.

    MARKET VALUE ADJUSTMENT (.MVA.)

    MVA Index:       The U.S. Treasury Constant Maturity Rate (CMT) and Barclays U.S. Corporate Index

C   The formula that determines the MVA is calculated as follows:


U   The MVA is equal to A x B where A is the Partial Withdrawal/full
    the MVA factor below.
                                                                                               surrender     subject    to a Surrender   Charge,   and B is



S   MVA Factor
                                             t/12

T         B =
                 (1 + CMT i + OAS )
                 (1 + CMT + OAS )
                                  i                 -   1


O   CMT
                          j       j

             = CMT for initial Interest Rate Guarantee Period at Policy Date

M          i
    CMT      = CMT for remainder of the initial Interest Rate Guarantee Period at Partial Withdrawal/full surrender
           j
    OAS      = Barclays U.S. Corporate Index for Initial Interest Rate Guarantee Period at Policy Date
          i

E   OAS
          j
             = Barclays U.S. Corporate Index for remainder of the initial Interest Rate Guarantee Period at
                Partial Withdrawal/full surrender
    t = number of months (rounded down to the nearest whole number of months) remaining in the initial

R       Interest Rate Guarantee Period at Partial Withdrawal/full surrender.

    CMT rates used in calculating the Market Value Adjustment will be based on the published rates for the appropriate
    U.S. Treasury Constant Maturity Treasury Series             * as of one day prior to the Policy Date (CMT            i) and the Partial
    Withdrawal/full surrender date (CMT          j). Since CMT rates are currently only available for the following periods: 1 month,
C   3 months, 6 months, 1 year, 2 years, 3 years, 5 years, 7 years, 10 years, 20 years, and 30 years, linear interpolation will
    be used to determine applicable CMT rates that do not correspond exactly to the CMT periods published by the U.S.

O   Treasury Department. For periods where a CMT rate is not available, interpolated rates will be calculated based on the
    rates published for the next longer and next shorter CMT periods.

P   The Option Adjusted Spread (OAS) rates used in calculating the Market Value Adjustment are based on the
    appropriate Barclays U.S. Corporate Index            * as of one day prior to the Policy Date (OAS        i) and the Partial
Y   Withdrawal/full surrender date (OAS           j). OAS i and OAS j are matched to the Barclays U.S. Corporate Index that
    corresponds to the applicable period below (Initial Interest Rate Guarantee Period at Policy Date or the remainder of
    the Initial Interest Rate Guarantee Period at Partial Withdrawal/full surrender).

    Initial Interest Rate Guarantee Period at Policy Date or
    Remainder of the Initial Interest Rate Guarantee Period at                                             Applicable
    Partial Withdrawal/Full Surrender                                                                      Barclays U.S. Corporate Index
                 Less than 3 years                                                                         U.S. Corporate 1 to 3 year
                 At least 3 years but less than 5 years                                                    U.S. Corporate 3 to 5 year
                 At least 5 years but less than 7 years                                                    U.S. Corporate 5 to 7 year
                 At least 7 years but less than 8 years                                                    U.S. Corporate 7 to 10 year

     *The rate used will be the rate published at the end of the day.                      If no rate is published on the day
    immediately     preceding the applicable Policy Date or Partial Withdrawal/full surrender date, the rate used will
    be the end-of-day rate published as of the most recent date preceding the applicable Policy Date or Partial
    Withdrawal/full      surrender date.       All rates will be rounded to the nearest two decimal points (for example, a
    rate of 1.234% would be rounded to                 1.23%).




    ICC10-P112                                                                                                                                     2
        Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 4 of 43

                                                                POLICY DATA PAGE
                                                                 (Page 2 Continued)



    *MVA Limit:        The MVA is limited to a maximum adjustment. The limit is determined using the formula
    displayed below.      The result of the formula represents both a positive and negative limit. If the MVA is
    positive, the limit    represents the maximum positive adjustment. If the MVA is negative, the limit represents
    the maximum negative adjustment.
                                                 n/12
                                         (1 + r )
                                  1 .
    Maximum MVA = (A) x                  (1 + i ) n/12



C   Where:

U   r = guaranteed minimum interest rate
    i = initial interest rate
    n = the number of months (rounded down to the nearest whole number of months) that have elapsed since
S   the Policy Date.
    A = The amount of the Partial Withdrawal/full surrender subject to a Surrender Charge

T             *The MVA Limit guarantees that for any withdrawal:

O                     Any MVA, whether positive or negative, will never be greater than the difference
                      between the Premium Payment with interest credited at the Initial Interest Rate, and
                      the Premium Payment with interest credited at the Guaranteed Minimum Interest
M                     Rate. Both of these rates are shown on the Policy Data Page.


E
R

C
O
P   STATE INSURANCE DEPARTMENT PHONE NUMBER                                     512-463-6169


Y




    ISSUE DATE:          APRIL 22, 2015




    ICC10-P112                                                                                                        2
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 5 of 43




                         EXHIBIT B
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 6 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 7 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 8 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 9 of 43




                           EXHIBIT C
       Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 10 of 43

                                               New York Life Insurance and Annuity Corporation

    Home Office                                                                                              Executive Office
    200 Continental Drive Suite 306                                                                          51 Madison Avenue
    Newark, DE 19713                                                                                         New York, NY 10010

                                                               POLICY DATA PAGE



    Annuitant             --   David L Minchen                                                               AGE:     75        MALE
    Policy Number         --   53 275 308
    Policy Date           --   JANUARY 26, 2017
    Owner                 --   Mr David L Minchen

C   Plan                  --   NON-QUALIFIED

U   Premium Payment:
    Initial Interest Rate Guarantee Period Ending On:
                                                                   $450,000.00
                                                                   JANUARY 25, 2021
S   Renewal Interest Rate Guarantee Period:                        Annually


T   ANNUITY COMMENCEMENT DATE:                                     JANUARY 26, 2032



O   Initial Interest Rate:
    Guaranteed Minimum Interest Rate:
                                                                    2.05%
                                                                    0.05%
                                                                                        (Effective annual yield)
                                                                                        (Effective annual yield)

M   Nonforfeiture Rate:                                             1.00%

E   Nonforfeiture Value:


R   The Nonforfeiture Value is equal to 87.50% of the Premium Payment accumulated at the Nonforfeiture Rate since the
    Policy Date, minus any amounts withdrawn, accumulated at the Nonforfeiture Rate since the date of withdrawal.

    Minimum Partial Withdrawal Amount:                             $100



C   Minimum Accumulation Value that must be maintained in the Policy after a Partial Withdrawal: $2,000.00

    SURRENDER CHARGES:
O          SURRENDER CHARGE SCHEDULE

P                    POLICY YEAR              PERCENTAGE                POLICY YEAR              PERCENTAGE

Y                          1
                           2
                           3
                                                   7%
                                                   7%
                                                   7%
                                                                              4
                                                                              5
                                                                                                      6%
                                                                                                      0%




           ANNUAL SURRENDER CHARGE FREE AMOUNT(S)
           Surrender Charges Are Applied as Follows:

           If the Premium Payment is less than $100,000, the amount of the withdrawal that is free of Surrender Charges
           each Policy Year is the greater of: A) ten percent (10%) of the Accumulation Value at the beginning of the Policy
           Year (ten percent (10%) of the Premium Payment if the withdrawal is made in the first Policy Year), less any prior
           Partial Withdrawals made during the Policy Year that were free of Surrender Charges; or B) ten percent (10%) of
           the current Accumulation Value, less any prior Partial Withdrawals made during the Policy Year that were free of
           Surrender Charges.




    ICC10-P112                                                                                                                         2
        Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 11 of 43

                                                                       POLICY DATA PAGE
                                                                        (Page 2 Continued)

    If the Premium Payment is $100,000 or more, the amount of the withdrawal that is free of Surrender Charges each
    Policy Year is the greatest of: A) ten percent (10%) of the Accumulation Value at the beginning of the Policy Year (ten
    percent (10%) of the Premium Payment if the withdrawal is made in the first Policy Year), less any prior Partial
    Withdrawals made during the Policy Year that were free of Surrender Charges; or B) ten percent (10%) of the current
    Accumulation Value, less any prior Partial Withdrawals made during the Policy Year that were free of Surrender
    Charges; or C) that portion of the Accumulation Value that exceeds the Premium Payment made to this Policy.

    MARKET VALUE ADJUSTMENT (.MVA.)

    MVA Index:       The U.S. Treasury Constant Maturity Rate (CMT) and Barclays U.S. Corporate Index

C   The formula that determines the MVA is calculated as follows:


U   The MVA is equal to A x B where A is the Partial Withdrawal/full
    the MVA factor below.
                                                                                               surrender     subject    to a Surrender   Charge,   and B is



S   MVA Factor
                                             t/12

T         B =
                 (1 + CMT i + OAS )
                 (1 + CMT + OAS )
                                  i                 -   1


O   CMT
                          j       j

             = CMT for initial Interest Rate Guarantee Period at Policy Date

M          i
    CMT      = CMT for remainder of the initial Interest Rate Guarantee Period at Partial Withdrawal/full surrender
           j
    OAS      = Barclays U.S. Corporate Index for Initial Interest Rate Guarantee Period at Policy Date
          i

E   OAS
          j
             = Barclays U.S. Corporate Index for remainder of the initial Interest Rate Guarantee Period at
                Partial Withdrawal/full surrender
    t = number of months (rounded down to the nearest whole number of months) remaining in the initial

R       Interest Rate Guarantee Period at Partial Withdrawal/full surrender.

    CMT rates used in calculating the Market Value Adjustment will be based on the published rates for the appropriate
    U.S. Treasury Constant Maturity Treasury Series             * as of one day prior to the Policy Date (CMT            i) and the Partial
    Withdrawal/full surrender date (CMT          j). Since CMT rates are currently only available for the following periods: 1 month,
C   3 months, 6 months, 1 year, 2 years, 3 years, 5 years, 7 years, 10 years, 20 years, and 30 years, linear interpolation will
    be used to determine applicable CMT rates that do not correspond exactly to the CMT periods published by the U.S.

O   Treasury Department. For periods where a CMT rate is not available, interpolated rates will be calculated based on the
    rates published for the next longer and next shorter CMT periods.

P   The Option Adjusted Spread (OAS) rates used in calculating the Market Value Adjustment are based on the
    appropriate Barclays U.S. Corporate Index            * as of one day prior to the Policy Date (OAS        i) and the Partial
Y   Withdrawal/full surrender date (OAS           j). OAS i and OAS j are matched to the Barclays U.S. Corporate Index that
    corresponds to the applicable period below (Initial Interest Rate Guarantee Period at Policy Date or the remainder of
    the Initial Interest Rate Guarantee Period at Partial Withdrawal/full surrender).

    Initial Interest Rate Guarantee Period at Policy Date or
    Remainder of the Initial Interest Rate Guarantee Period at                                             Applicable
    Partial Withdrawal/Full Surrender                                                                      Barclays U.S. Corporate Index
                 Less than 3 years                                                                         U.S. Corporate 1 to 3 year
                 At least 3 years but less than 5 years                                                    U.S. Corporate 3 to 5 year
                 At least 5 years but less than 7 years                                                    U.S. Corporate 5 to 7 year
                 At least 7 years but less than 8 years                                                    U.S. Corporate 7 to 10 year

     *The rate used will be the rate published at the end of the day.                      If no rate is published on the day
    immediately     preceding the applicable Policy Date or Partial Withdrawal/full surrender date, the rate used will
    be the end-of-day rate published as of the most recent date preceding the applicable Policy Date or Partial
    Withdrawal/full      surrender date.       All rates will be rounded to the nearest two decimal points (for example, a
    rate of 1.234% would be rounded to                 1.23%).




    ICC10-P112                                                                                                                                     2
       Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 12 of 43

                                                                POLICY DATA PAGE
                                                                 (Page 2 Continued)



    *MVA Limit:        The MVA is limited to a maximum adjustment. The limit is determined using the formula
    displayed below.      The result of the formula represents both a positive and negative limit. If the MVA is
    positive, the limit    represents the maximum positive adjustment. If the MVA is negative, the limit represents
    the maximum negative adjustment.
                                                 n/12
                                         (1 + r )
                                  1 .
    Maximum MVA = (A) x                  (1 + i ) n/12



C   Where:

U   r = guaranteed minimum interest rate
    i = initial interest rate
    n = the number of months (rounded down to the nearest whole number of months) that have elapsed since
S   the Policy Date.
    A = The amount of the Partial Withdrawal/full surrender subject to a Surrender Charge

T             *The MVA Limit guarantees that for any withdrawal:

O                     Any MVA, whether positive or negative, will never be greater than the difference
                      between the Premium Payment with interest credited at the Initial Interest Rate, and
                      the Premium Payment with interest credited at the Guaranteed Minimum Interest
M                     Rate. Both of these rates are shown on the Policy Data Page.


E
R

C
O
P   STATE INSURANCE DEPARTMENT PHONE NUMBER                                     800-252-3439


Y




    ISSUE DATE:          JANUARY 27, 2017




    ICC10-P112                                                                                                        2
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 13 of 43




                          EXHIBIT D
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 14 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 15 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 16 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 17 of 43




                          EXHIBIT E
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 18 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 19 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 20 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 21 of 43




                              EXHIBIT F
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 22 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 23 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 24 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 25 of 43




                             EXHIBIT G
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 26 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 27 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 28 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 29 of 43




                           EXHIBIT H
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 30 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 31 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 32 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 33 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 34 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 35 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 36 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 37 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 38 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 39 of 43




                               EXHIBIT I
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 40 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 41 of 43
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 42 of 43




                             EXHIBIT J
Case 4:21-cv-00141 Document 5-1 Filed on 01/21/21 in TXSD Page 43 of 43
